Citation Nr: 1222347	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-24 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement an increased rating for deviated nasal septum, currently rated 0 percent disabling.

2.  Evaluation of chronic depression, currently rated 30 percent disabling.

3.  Evaluation of hypertension, currently rated 0 percent disabling.

4.  Evaluation of gastroesophageal reflux disease (GERD) with hiatal hernia and esophageal stricture, currently rated 0 percent disabling, prior to May 26, 2010.

5.  Evaluation of GERD with hiatal hernia and esophageal stricture, currently rated 0 percent, from May 26, 2010.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  In that decision, the RO denied entitlement to an increased rating for deviated nasal septum.  The RO also granted entitlement to service connection for depression, hypertension, and GERD, and assigned 30, 0, and 0 percent ratings, respectively, for these disabilities.  The Veteran timely appealed the assigned ratings as well as the denial of the increased rating claim.  The RO also decided other claims in its October 2005 decision, but the Veteran either did not file an appeal as to them or withdrew his appeal in writing in his September 2010 statement in support of claim (VA Form 21-4138).  Consequently, the only issues before the Board are those on the title page.

The Veteran requested a hearing before a decision review officer (DRO), and one was scheduled for September 30, 2010, but the Veteran failed to appear for the hearing.  In February 2011, the Veteran clarified that he did not want a Board hearing.

For the reasons stated below, as the issue of entitlement to service connection for hypertensive heart disease has been raised by the evidence of record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran's deviated nasal septum does not cause or more nearly approximate 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side.

2.  The symptoms and overall impairment caused by the Veteran's psychiatric disorder most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Hypertension is manifested by diastolic pressure readings below 100 and systolic pressure readings below 160.

4.  Prior to May 26, 2010, the Veteran's GERD did not cause recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain, and was not productive of considerable impairment of health.

5.  From May 26, 2010, the Veteran's GERD caused recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and shoulder pain.  GERD is not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code (DC) 6502 (2011).

2.  The criteria for a rating higher than 30 percent for chronic depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2011).

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2011).

4.  The criteria for a compensable rating GERD were not met prior to May 26, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2011).

5.  The criteria for a 10 percent rating for GERD have been met from May 26, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; an (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claims for higher ratings for depression, hypertension, and GERD arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim/these claims is unnecessary.

As to the claim for an increased rating for deviated nasal septum, in a January 2010 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim, as well as the other rating claims on appeal.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2010 letter.  This letter was adequate.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a September 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  A computer printout indicates that the Veteran receives benefits from the Social Security Administration (SSA), but the disability onset field in blank.  Given the Veteran's age and lack of indication that the Veteran was determined disabled by SSA for any disability related to a claim on appeal (or any disability at all), the Board finds that there are no outstanding potentially relevant records in this regard.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, the veteran was afforded VA examinations as to each disability for which a higher rating is being claimed on appeal.  These examinations were adequate for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis
 
Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as explained below, uniform ratings are proper for each disability for which a higher rating is being claimed on appeal other than GERD, for which a staged rating is warranted as indicated below.

Deviated Nasal Septum

The Veteran's deviated septum is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502. Under DC 6502, a 10 percent rating is warranted for deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  The 10 percent rating is the only specified schedular rating under DC 6502.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a May 2005 letter, Dr. Labib indicated that the Veteran had recurrent sinusitis aggravated by restricted nasal passages, received antibiotics whenever he flared up, and took allergy medications, nose drops, and steroids for his nose condition.  On the June 2005 VA examination, the Veteran indicated that he used Breathe Right strips to keep his nasal passages open, his nose closed off if he slept on his right side, allergies aggravate this condition and he controlled this with Allegra, there was no bleeding or polyps, and he was able to perform his activities of daily living.  On examination the right nasal passage was clear and the left nasal passage was obstructed approximately 80 percent by the protrusion of the nasal septum and somewhat from swollen turbinates.  There was no bleeding, polyps, or other lesion, and the throat was clear.  On the May 2010 VA-authorized examination, the Veteran described sinus problems occurring five times per year, lasting for three weeks, which were not incapacitating.  He also experienced headaches and required antibiotics.  There was interference with breathing through the nose, purulent discharge from the nose, hoarseness of voice, pain, and crusting.  On examination, the percentage of obstruction of the right nostril was 10 percent and of the left was 80 percent.  There was a deviated septum on the left side.  There was no loss of part of the nose, part of the ala, a scar, obvious disfigurement, nasal polyps, or rhinitis.  There was sinusitis present at the maxillary, right bilateral ethmoid with tenderness, and purulent discharge from the nose.  Nasal X-ray was within normal limits.

The above evidence reflects that the Veteran's symptoms did not more nearly approximate the 50 percent obstruction of nasal passages on both sides or complete obstruction on one side warranting a 10 percent rating under DC 6502.  Rather, the right nasal passage was either clear or only 10 percent obstructed and the left nasal passage was about 80 percent obstructed.  Neither the Veteran nor Dr. Labib indicated the degree of restriction of nasal passages.  In addition, as there was no loss of part of the nose, scars, loss of part of one ala, or other obvious disfigurement warranting a compensable rating under DC 6504.  Moreover, there were no incapacitating episodes from the sinusitis warranting a compensable rating under the General Rating Formula for Sinusitis, or other symptoms warranting a compensable rating under the diagnostic codes applicable to laryngitis or rhinitis.  Consequently, the weight of the evidence is against a compensable rating for deviated nasal septum under any potentially applicable diagnostic code.

Depression

The Veteran's chronic depression is rated 30 percent under 38 C.F.R. § 4.130, DC 9433.  However, the actual criteria for evaluating psychiatric impairment other than eating disorders is set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

For the following reasons, the Board finds that both the symptoms and overall impairment caused by the Veteran's psychiatric disorder most nearly approximate the criteria for a 30 percent rating.  Most of the psychiatric findings on the August 2005 and May 2010 VA-authorized examinations were normal.  The August 2005 VA examiner noted the Veteran's 40 year marriage and the Veteran's enjoying his relationship with his wife, children, and grandchildren, and his retirement due to his wife's illness, anticipated grandchild, and desire to travel.  The May 2010 VA-authorized examiner noted that the Veteran's work relationships had been good.  The abnormal findings were primarily symptoms listed in the criteria for a 30 percent rating, such as depressed mood and chronic sleep impairment, although "lack of motivation" was noted on the May 2010 VA-authorized examination and that is akin to disturbance of mood listed in the criteria for a 50 percent rating.  Moreover, the August 2005 VA examiner characterized the overall impact of the Veteran's psychiatric disorder as posing intermittent and at times moderate difficulties in occupational endeavors secondary to periods of irritability and depression associated with various physical disabilities that impacted his self esteem, and assigned a GAF score of 61 to 65.  The May 2010 VA-authorized examiner indicated that the Veteran did not have difficulty performing the activities of daily living, was able to establish and maintain effective work/school and social relationships, and that the best description of his psychiatric impairment was the occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation described in the criteria for a 30 percent rating.  The May 2010 examiner also assigned a GAF score of 65.  The May 2010 examiner also indicated that the diagnosis was more accurately stated as mood disorder due to general medical condition with depressive features.

The above evidence reflects that the symptoms of the Veteran's psychiatric disorder, however characterized, as well as the overall level of impairment, most nearly approximate the criteria for a 30 percent rating.  More of the symptoms were those listed in the criteria for a 30 percent rating and the examiners' characterization of these symptoms as well as the GAF scores were similarly indicative of the intermittent and at most moderate impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's written statements.  Consequently, the weight of the evidence is against a rating higher than 30 percent for depression.

Hypertension

The Veteran's hypertension is rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Higher ratings require higher blood pressure readings.

In his May 2005 letter, Dr. Labib indicated that the Veteran continued to have severe hypertension, his blood pressure was controlled on several medications, and was at times difficult to control.  He did not give any examples of blood pressure readings.  On the August 2005 VA examination, blood pressure readings were 132/84, 128/82, and 130/80, and the diagnosis was hypertension.  On the May 2010 VA-authorized examination, the Veteran noted he was taking medication but the response had been minimal.  Blood pressure readings were 142/80, 146/84, and 146/88.

Given the blood pressure readings below 160/100 throughout the appeal period, and the lack of any statements by the Veteran indicating that he has had higher blood pressure readings, the weight of the evidence reflects that the symptoms of the Veteran's hypertension do not more nearly approximate the criteria for a 10 percent rating under DC 7101.

However, on the May 2010 VA-authorized examination, the examiner indicated that the diagnosis should be changed to hypertension with hypertensive heart disease due to right atrial enlargement on EKG.  Note 3 to DC 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  Consequently, the issue of entitlement to service connection for hypertensive heart disease is being referred to the AOJ for appropriate action as indicated in the introduction above.

GERD

The Veteran's GERD with hiatal hernia and esophageal stricture is rated under 38 C.F.R. § 4.114, DCs 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is DC 7346, which applies to hiatal hernia which is part of the Veteran's disability.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114 provides that ratings under DCs 7301 through 7329, 7331, 7342, and and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that DC 7346 reflects the dominant disability picture.

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

In his May 2005 letter, Dr. Labib indicated that the Veteran was taking the proton pump inhibitor medications Prilosec or Prevacid, without which he would be miserable.  On the August 2005 VA examination, the examiner indicated that the Veteran was taking Prilosic which had helped him tremendously and from which he had gotten relief.  He had no heartburn and followed a good diet.  He had not vomited blood or had blood in his stools.  On examination, there were no abnormal masses, no epigastric tenderness, liver and spleen were not enlarged, kidney angles were clear, groins were clear for hernias, and femoral pulses were equal and palpable on both sides.  The diagnosis was GERD.

On the May 26, 2010 VA-authorized examination, the Veteran indicated that the GERD affected his general body health by giving him heartburn all of the time, but did not affect his body weight.  He reported dysphagia, heartburn, epigastric pain, scapular pain, hematemesis, and reflux and regurgitation of stomach contents.  He had no arm pain, passing of black, tarry stools, nausea, or vomiting.  The symptoms occurred constantly.  The Veteran had two prior procedures to dilate the esophagus.  He indicated that sometimes water or food would not go down, stopped in the chest, and caused heartburn.  Examination of the abdomen revealed tender mid epigastrium, no hepatomegaly, distension of the superficial veins, striae on the abdominal wall, tenderness to palpation, anostomy, ventral hernia, ascites, splenomegaly, or aortic aneurysm.  The diagnosis was GERD, the condition was active, and the objective factors were tenderness mid epigastrium.

The Veteran is competent to testify as to the gastrointestinal symptoms he experiences, and DC 7246 envisions consideration of such testimony, as symptoms such as recurrent epigastric distress, dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation would not necessarily appear during an examination or treatment lasting a limited period of time.  Dr. Labib did not describe any specific gastrointestinal symptoms except to say that the Veteran would be miserable without his medications, implying that the medications were effective.  Moreover, the Veteran's written statements did not describe any specific gastrointestinal symptoms and the only competent evidence prior to May 26, 2010 is the August 2005 VA examination.  On that examination, the examiner indicated that the medications were effective, the Veteran specifically denied heartburn, vomiting blood, and blood in his stools, and did not indicate that he had dysphagia, recurrent epigastric distress, or substernal or arm or shoulder pain, and examination was essentially normal.  Therefore, there is no basis to conclude that the Veteran's disability picture more nearly approximated two or more of the symptoms listed in the criteria for a 30 percent rating thus warranting a 10 percent rating.  The weight of the evidence is therefore against a compensable rating prior to May 26, 2010.

However, on the May 26, 2010 VA examination, the Veteran did state that he had constant heartburn, dysphagia, epigastric pain, scapular pain, hematemesis, reflux, and regurgitation.  While examination was mostly normal, the examiner did not indicate skepticism as to the Veteran's description of his symptoms.  The Board finds the Veteran's description of his gastrointestinal symptoms to the May 26, 2010 to be credible as well as competent.  The Veteran's statement indicated that he experienced most of the symptoms listed in the criteria for a 30 percent rating.

However, there is no lay or medical evidence of considerable impairment of his health due to GERD.  Here, the examiner established that there was no malnutrition.  He was well nourished, in no acute distress and had no signs of malaise.  Such evidence is not consistent with considerable impairment of health.  We also note that the pleadings are non-specific and do not establish considerable impairment of health.  The weight of the evidence thus supports a 10 percent rating under DC 7346.  In the absence of considerable impairment of health a 30 percent evaluation is not warranted.  Also, a 60 percent rating is not warranted because the Veteran indicated that his GERD did not affect his body weight, or cause arm pain, passing of black, tarry stools, nausea, or vomiting.  Thus, while there was lay evidence of hematemesis, on the the symptoms listed in the criteria for a 60 percent rating, there was no evidence of vomiting, material weight loss, anemia or other symptom combinations productive of severe impairment of health.  Consequently, the weight of the evidence reflects that the Veteran's GERD symptoms more nearly approximated the criteria for a 10 percent rating.  In reaching this determination, we are aware that the appellant underwent endoscopic procedures in the past.  However, the procedures predated the appeal period and do not provide a basis for a higher evaluation at any time during this appeal period.


Extraschedular and Conclusion

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's disabilities were contemplated by the applicable rating criteria.  In each case, the Board was able to compare the  Veteran's symptoms to the relevant criteria, and there were few, if any, symptoms that were not listed in those criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran indicated on the August 2005 VA examination that he retired due to factors other than the symptoms caused y any of his service connected disabilities, i.e., his wife's illness, anticipated grandchild, and desire to travel.  Consequently, the Board concludes that the Veteran's disabilities have not caused marked interference with employment.  In addition, the above evidence reflects that there has not been frequent hospitalization, and the Veteran's symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that, other than GERD from May 26, 2010, the symptoms of the Veteran's disabilities do not more nearly approximate the criteria for any higher rating.  The preponderance of the evidence also reflects that the symptoms of the Veteran's GERD from May 26, 2010 most nearly approximate the criteria for a 30 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for higher ratings must be denied except that a rating of 30 percent is warranted for GERD from May 26, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 


ORDER

Entitlement an increased rating for deviated nasal septum, currently rated 0 percent disabling, is denied.

Entitlement to a rating higher than 30 percent disabling for depression is denied.

Entitlement to a compensable rating for hypertension is denied.
 
Entitlement to a compensable rating for GERD with hiatal hernia and esophageal stricture, currently rated 0 percent disabling prior to May 26, 2010, is denied.

Entitlement to a 30 percent rating for GERD with hiatal hernia and esophageal stricture from May 26, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


